Per Curiam:
The evidence in this case does not satisfy us that Mrs. Zents was either inveigled by fraud, or coerced by duress, to execute the mortgage in suit. She acted throughout in conjunction with her husband, and under his advice and counsel.
It is true that Shaner, having discovered that his contract with her was worthless, refused to deliver possession of the property until he obtained some security for the purchase money. But in this there was no fraud, neither was there coercion. She had her remedy on the contract, and of this her husband wa3 perfectly aware; but rather than resort to a remedy of this kind, both he and she preferred to accede to Shaner’s terms, and, as a consequence of that conclusion, executed the mortgage. The defendants having thus acted in full view of their rights, and with knowledge of all the consequences, it is''too late now to recede from their own deliberate act, or to complain of a result that was produced by their own folly.
The judgment is affirmed.